IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
DANIEL J. WECKESSER,

             Petitioner,

 v.                                                      Case No. 5D16-1790

STATE OF FLORIDA,

             Respondent.

________________________________/

Opinion filed August 5, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Daniel J. Weckesser, Daytona Beach,
pro se.

Pamela Jo Bondi, Attorney General
Tallahassee,   and,    Kaylee Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.


PER CURIAM.

      The petition for belated appeal is granted. A copy of this opinion shall be filed with

the trial court and be treated as the notice of appeal from the March 29, 2016 order on

Motion to Correct Illegal Sentence in Case No. 2006-CF-146, in the Circuit Court in and

for Citrus County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

      PETITION GRANTED.

COHEN, LAMBERT and EDWARDS, JJ., concur.